DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 02/26/2020.
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 01/29/2020 and 11/20/2020 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 01/29/2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-7, 9-18 and 20  are   rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0301779 to Munenaga (Munenaga) in view of US 2016/0361783 to Matsuura (Matsuura).
Regarding claims 1 and 12 , Munenaga discloses  a secondary  and  a case for accommodating the  secondary battery comprising, an  electrode assembly (para 22) and a cap assembly coupled to the case to seal the case to seal the case ( lid, para 22, 61 Fig. 4), wherein the case comprises: a body plate including a bottom portion ( 201 and 212 Fig. 6, first side portions bent and extended 10from the bottom portion in opposite directions (213, Fig. 6).  Munenaga does not expressly disclose extending portions bent from at least one selected from the bottom portion and the first side portions to then be extended; and second side portions coupled to the extending portions.
Matsuura teaches a bottomed cuboid battery container (Title), the container comprising a body plate with bottom part (Fig. 2A). Matsuura also teaches extending portions bent from at least one selected from the bottom portion and the first side portions to then be extended; and second side portions (30A, 40A) coupled to the extending portions (12A,14A, 20A, Fig. 5A) or (16A, 10A, Fig. 5C). Moreover, Matsuura teaches that such structural design would allow to avoid degradation of strength of corner section of containers during welding, reduce complexity of manufacturing process and  cost of manufacturing (para 47,56, 58).Therefore, it  would have been obvious to one or ordinary skill in the art before the effective filing date of the 
Regarding claims 2 and 13, modified Munenaga discloses the invention as discussed above as applied to claims 1 and 12 respectively and incorporated therein. In addition, Matsuura discloses that a first extended portion extends from the bottom portion and a second extending portion extends from the first side portions (Fig. 5A-5C). Regarding the limitation “bent”: In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e.  first and second extending portions, does not depend on its method of production, i.e. bent. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Regarding claims 3 and 14, modified Munenaga discloses the invention as discussed above as applied to claims 2 and 12 respectively and incorporated therein. Modified Munenaga does not expressly disclose wherein the body plate further comprises round portions having a set curvature radius between the bottom portion and the first extending portion and between the first side portions and the second extending portion however, the courts have held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of corresponding portion of the case to minimize space occupied by said case. 
Regarding claims 4 and 15, modified Munenaga discloses the invention as discussed above as applied to claims 3 and 14 respectively and incorporated therein. 
Since the criticality of an extended length of the first extending portion or the second extending portion is either at least equal to or not greater than 2.5 times the curvature radius of each of the round portion, a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function disclosed in modified Munenaga, it would have been obvious top those skilled in the art at the time the invention was filed  to optimize the length of the extending portion   in order to meet requirement of external customers as an obvious design choice, and as such it does not impact the patentability of claims 4 and 15.
Regarding claims 5 and 16, modified Munenaga discloses the invention as discussed above as applied to claims 1 and 12 respectively and incorporated therein. modified Munenaga does not expressly disclose wherein the body plate further comprises rounded bent portions between the bottom portion and the first side portion, however the courts have held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of portions between the bottom portion and the first side portion corresponding portion of the case to minimize space occupied by said case. 
Regarding claims 6 and 17, modified Munenaga discloses the invention as discussed above as applied to claims 2 and 13 respectively and incorporated therein. In addition, modified Munenaga discloses where the bottom portion, the first side portions, the first extending portion and the second extending portion are joined with one another (Fig. 5A-5C), but does not expressly disclose wherein he body plate f comprises rounded corner portions. However, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of portions between the bottom portion and the first side portion corresponding portion of the case to minimize space occupied by said case.
Regarding claims 7 and 18, modified Munenaga discloses, wherein the second side portions made of sheet-shaped metal plates are coupled to the first and second extending portions of the body plate in a state in which their edge portions are lapped with the first and second extending portion (Matsuura, para 47, Fig. 5A-5C).
Regarding claims 9 and 20
Regarding claims 10, modified Munenaga discloses the invention as discussed above as applied to claims 9 and incorporated therein. Matsuura does not expressly disclose wherein the second side portion is positioned to be coplanar with the first and second extending portions in a second direction.
 However, Matsuura teaches an embodiment (Fig. 6A) wherein the second side portion (30B or 40B) positioned to be coplanar with all end surfaces of the first and second side portions and bottom part of the body plate. Therefore, such structural design is well known in the art. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the secondary battery of embodiment depicted by Fig. 5A-5C with  the second side portion (30B or 40B) positioned to be coplanar with all end surfaces of the first and second side portions  and extending  surfaces  as depicted on Fig. 6A-6C of Matsuura because the combination of familiar elements is likely to be obvious when it does no more than yield predictable results such as saving material and as such decreasing cost of production of the secondary battery. See KSR International Co. v. Teleflex Inc.
 Regarding claims 11, modified Munenaga discloses the invention as discussed above as applied to claims 2 and incorporated therein. Regarding the limitation: “wherein the second side portion and the first extending portion, and the second side portion and the second extending portion, are coupled to one another by lap-joint welding or butt-joint welding”: In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the secondary battery, does not depend on its method of production, i.e. coupling by butt-joint welding. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Claims 8 and 19 are   rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0301779 to Munenaga in view of US 2016/0361783 to Matsuura and further in view of US 2015/0243938 to Kim (Kim).
Regarding claims 8 and 19, modified Munenaga discloses the invention as discussed above as applied to claims 2 and 13
Kim teaches case for a secondary battery (Abstract), wherein the case comprises a cap 200c which has a plate 210c protruding from plate 230 and having inner space (Fig. 11, para 70). Kim also teaches similar embodiment wherein cap 200f comprises plate 210f. Therefore, such structural design wherein at least one wall or cup having a portion protruding outward from the main plate is well known in the art. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention dispose the second side portion is outwardly protruded from the case relative to the first and second extending portions because combination of familiar elements is likely to be obvious when it does no more than yield predictable results such as increased inner space of the battery case. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Alexander Usyatinsky/Primary Examiner, Art Unit 1727